EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March 4, 2014, with respect to the consolidated financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2013 of Oxford Resource Partners, LP, whichis incorporated by reference in the Registration Statements of Oxford Resource Partners, LP on Form S-8 (File No. 333-168454, effective August2, 2010), Form S-3 (File No. 333-178425, effective December 9, 2011), and Form S-8 (File No. 333-194259, effective March 3, 2014). We consent to the incorporation by reference in the Registration Statements of the aforementioned report, and to the use of our name as it appears under the caption “Experts”. /s/GRANT THORNTON LLP Cleveland, Ohio March 4, 2014
